Exhibit 10.2

Execution Version

 

 

FIRST AMENDMENT

TO

SENIOR SECURED TERM LOAN AGREEMENT

AMONG

ALTA MESA HOLDINGS, LP,

AS BORROWER,

MORGAN STANLEY ENERGY CAPITAL INC.,

AS ADMINISTRATIVE AGENT,

AND

THE LENDERS PARTY HERETO

Dated as of February 3, 2016

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO SENIOR SECURED TERM LOAN AGREEMENT

This FIRST AMENDMENT TO SENIOR SECURED TERM LOAN AGREEMENT (this “Amendment”)
dated as of February 3, 2016 is among Alta Mesa Holdings, LP, a Texas limited
partnership (the “Borrower”), the Affiliates of the Borrower party hereto (the
“Guarantors”), MORGAN STANLEY ENERGY CAPITAL INC., as administrative agent for
the Lenders (in such capacity, together with its successors, the “Administrative
Agent”), and each of the lenders party hereto (individually a “Lender” and
collectively, the “Lenders”).

RECITALS

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Senior Secured Term Loan Agreement dated as of June 2, 2015 (the “Loan
Agreement”) pursuant to which the Lenders have made certain Loans and other
credit available to and on behalf of the Borrower.

B. The Borrower and the Administrative Agent and the Lenders party hereto agree
to amend certain provisions of the Loan Agreement as set forth herein.

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms; Other Provisions. As used in this Amendment, each of
the terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein. Each term defined in the Loan Agreement
and used herein without definition shall have the meaning assigned to such term
in the Loan Agreement, unless expressly provided to the contrary. Article,
Section, Schedule, and Exhibit references are to Articles and Sections of and
Schedules and Exhibits to this Amendment, unless otherwise specified. The words
“hereof”, “herein”, and “hereunder” and words of similar import when used in
this Amendment shall refer to this Amendment as a whole and not to any
particular provision of this Amendment. The term “including” means “including,
without limitation,”. Paragraph headings have been inserted in this Amendment as
a matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Amendment and shall not be used in the
interpretation of any provision of this Amendment.

Section 2. Amendments to Loan Agreement.

(a) Section 1.01 (Certain Defined Terms) of the Loan Agreement is hereby amended
by adding the following new defined terms to appear where alphabetically
appropriate:

“Available Funds” means the aggregate of all funds held in deposit accounts
owned by, or held for the benefit of, the Borrower or any Restricted Subsidiary
(other than amounts on deposit in or credited to (i) the Cash Collateral
Account, (ii) any escrow accounts and third party cash pledges or deposits made
in the ordinary course of business, and (iii) the Controlled Account).

 

1



--------------------------------------------------------------------------------

“Bayou City JDA” means the Joint Development Agreement between BCE-STACK
Development LLC and Oklahoma Energy Acquisitions, LP in such form and substance
substantially similar to the draft thereof provided to the Administrative Agent
on January 6, 2016 or such other form and substance reasonably acceptable to the
Administrative Agent.

“Common Equity Issuance Proceeds” means (a) with respect to any issuance of
common Equity Interests of the Borrower, all cash proceeds received by the
Borrower from such equity issuance (other than from any other Loan Party or
Subsidiary thereof) after payment of, or provision for, all underwriter fees and
expenses, SEC and blue sky fees, printing costs, fees and expenses of
accountants, lawyers and other professional advisors, brokerage commissions and
other out-of-pocket fees and expenses actually incurred in connection with such
equity issuance, and (b) with respect to existing Equity Interests, cash
contributions made to the Borrower from the holders of its Equity Interests on
account of common equity.

“Control Agreement” means a blocked account control agreement among the
Borrower, the First Lien Administrative Agent, the Administrative Agent, Wells
Fargo Bank, N.A. as the depository bank, and, upon the incurrence of Third Lien
Debt, an entity serving in the capacity as the “collateral trustee”, “collateral
agent”, or “administrative agent”, or any similar role under the Third Lien Loan
Documents, in such form reasonably acceptable to the parties thereto which
agreement, among other things, restricts access to the covered account and the
funds therein consistent with Section 6.25 below.

“Controlled Cash Collateral” means, as of any date of determination, the amount
of readily and immediately available cash held in the Controlled Account and
subject to the Control Agreement.

“Controlled Account” means a designated and blocked deposit account in the name
of the Borrower with Wells Fargo Bank, N.A. as depositary bank, which is subject
to the Control Agreement.

“First Amendment Effective Date” means February 3, 2016.

“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of
(a) all Debt (other than obligations under Hedge Contracts) of the Borrower and
its Restricted Subsidiaries as of such day minus Controlled Cash Collateral as
of such day to (b) EBITDAX.

“Permitted Exchange/Payment of Senior Unsecured Notes” means (a) one or more
exchanges of outstanding Senior Unsecured Notes solely for Third Lien Debt and
the payment of interest accrued on the Senior Unsecured Notes tendered in such
exchange through the settlement date of such exchange, and (b) one or more
repurchases of Senior Unsecured Notes through the open market, privately
negotiated transactions or a tender offer but effected solely with Permitted

 

2



--------------------------------------------------------------------------------

Proceeds and the payment of interest accrued on the Senior Unsecured Notes
repurchased through the settlement date of such repurchase; provided that, in
each case under clause (a) and clause (b) above, each such transaction shall not
constitute a Permitted Exchange/Payment of Senior Unsecured Notes unless each of
the following conditions are satisfied as to such transaction: (i) the tendered
or repurchased Senior Unsecured Notes must be retired concurrently with, or
immediately after, such exchange or repurchase, (ii) the net Interest Expense
for all obligations of the Borrower and its Subsidiaries for the 12-month period
after the consummation of such transaction, after giving pro forma effect to
such transaction, must be no greater than the net Interest Expense for all
obligations of the Borrower and its Subsidiaries for such period had such
transaction not occurred and, at least three Business Days prior to effecting
such transaction the Borrower shall have delivered to the Administrative Agent
an officer’s certificate executed by a Responsible Officer of the Borrower
certifying a calculation of such net Interest Expense before and after giving
effect to such transaction in such detail acceptable to the Administrative
Agent, (iii) the exchange rate or purchase price, as applicable, for such
transaction shall be acceptable to the Administrative Agent, and (iv) no Default
has occurred or is continuing at the time of such exchange or repurchase.

“Permitted Proceeds” means Common Equity Issuance Proceeds in an aggregate
amount not in excess of $50,000,000.

“Third Lien Debt” means Additional Subordinated Debt that is secured by a third
priority Lien as of the time of inception.

“Third Lien Loan Documents” means the agreements and instruments governing the
Third Lien Debt, the promissory notes executed and delivered pursuant to such
agreements and instruments, and each other agreement, instrument, or document
executed by the Borrower or any other Loan Party or any of their Responsible
Officers in connection with the Third Lien Debt.

(b) Section 1.01 (Certain Defined Terms) of the Loan Agreement is hereby amended
by replacing the defined terms “Additional Subordinated Debt”, “Intercreditor
Agreement”, “Loan Documents”, “Refinancing Debt”, “Restricted Payment”,
“Triggering Event” and “Total Outstanding Secured Debt” in their entirety with
the following corresponding terms:

“Additional Subordinated Debt” means any term (and not “revolving”) indebtedness
of the Borrower for borrowed money, including any such Debt evidenced by bonds,
debentures, notes or other similar instruments, or any redeemable preferred
equity of the Borrower (but excluding the Second Lien Debt), in any event,
issued after the Effective Date and only to the extent such Debt complies with
all of the following requirements:

        (a) the agreements and instruments governing such Debt shall not contain
(i) any affirmative or negative covenant (including financial covenants) that is
materially more restrictive than those set forth in this

 

3



--------------------------------------------------------------------------------

Agreement; provided that the inclusion of any covenant that is customary with
respect to such type of Debt and that is not found in this Agreement shall not
be deemed to be more restrictive for purposes of this clause (a)(i), (ii) any
restriction on the ability of the Borrower or any of its Restricted Subsidiaries
to amend, modify, restate or otherwise supplement this Agreement or the other
Loan Documents except as provided in the Intercreditor Agreement, (iii) any
restrictions on the ability of any Subsidiary of the Borrower to guarantee the
Obligations (as such Obligations may be amended, supplemented, modified, or
amended and restated but not increased), provided that a requirement that any
such Subsidiary also guarantee such Debt shall not be deemed to be a violation
of this clause (iii), (iv) any restrictions on the ability of any Subsidiary or
the Borrower to pledge assets as collateral security for the Obligations (as
such Obligations may be amended, supplemented, modified, or amended and restated
but not increased except pursuant to the Incremental Term Loan Facility) other
than, with respect to such Debt that is secured, any such restrictions which are
otherwise satisfactory to the Administrative Agent and the Majority Lenders;
provided that, in any event, (x) a requirement that such Debt be secured in
compliance with clause (b) below shall not be deemed to be a violation of this
clause (iv) and (y) a requirement that such Debt be secured by the same assets
that serve as collateral security for the Obligations shall not be deemed to be
a violation of this clause (iv), (v) any cap or restrictions on the ability of
any Subsidiary or the Borrower to incur Debt under this Agreement or any other
Loan Document, except as provided in an applicable intercreditor agreement; and
(vi) a scheduled maturity date that is earlier than the later of (x) October 13,
2018 and (y) the date 180 days after the Maturity Date in effect at the time
such Debt is incurred, or (vii) any amortization or other scheduled principal
payments or, except as permitted by the Intercreditor Agreement, any mandatory
principal payments, other than at the scheduled maturity thereof;

        (b) if such Debt is secured, the Liens securing such Debt covers the
same assets which serve as collateral for the Obligations pursuant to the Loan
Documents and are subordinated to the Liens securing the Obligations pursuant to
an intercreditor agreement the terms of which are satisfactory to the
Administrative Agent and the Majority Lenders;

        (c) if such Debt is preferred equity, such Debt shall not be secured and
shall not, by its terms (or by the terms of any security or instrument into
which it is convertible or for which it is exchangeable or exercisable), or upon
the happening of any event, (i) mature (excluding any maturity as the result of
an optional redemption by the Borrower) or be mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or be redeemable at the option of the
holder thereof, in whole or in part, on or prior to the later of (x) October 13,
2018 and (y) the first anniversary of the Maturity Date in effect at the time
such Debt is incurred, (ii) be convertible into or exchangeable or exercisable
(unless at the sole option of the Borrower) for (A) debt securities or other
Debt or (B) any Equity Interests with terms set forth in the immediately
preceding clause (ii), in each case at any time on or prior to the first
anniversary of the Maturity Date in effect at the time such Debt is incurred, or
(iii) contain any repurchase or payment obligation which may come into effect
prior to the first anniversary of the Maturity Date in effect at the time such
Debt is incurred;

 

4



--------------------------------------------------------------------------------

        (d) the incurrence of such Debt shall not result in an increase in the
Borrower’s Interest Expense;

        (e) on the date of incurrence of such Debt, immediately before and after
giving effect to such incurrence and any concurrent repayment of Debt with the
proceeds thereof, the Borrower is in compliance, on a pro forma basis, with
Sections 6.17, 6.18, 6.19 and 6.20 of this Agreement; and

        (f) no Default or Event of Default exists on the date of incurrence of
such Debt or will occur immediately after, and as a result of, the issuance of
such Debt.

“Intercreditor Agreement” means, as applicable, (a) until the incurrence of the
Third Lien Debt, that certain Intercreditor Agreement dated as of the Effective
Date among the Borrower, the Administrative Agent, and the First Lien
Administrative Agent, and (b) from and after the incurrence of the Third Lien
Debt, an intercreditor agreement applicable to the First Lien Secured
Obligations, the Obligations and the Third Lien Debt which amends and restates
that certain Intercreditor Agreement dated as of the Effective Date among the
Borrower, the Administrative Agent, the First Lien Administrative Agent and an
entity serving in the capacity as the “collateral trustee”, “collateral agent”,
or “administrative agent”, or any similar role under the Third Lien Loan
Documents, in form and substance reasonably satisfactory to the Administrative
Agent and the Majority Lenders, as the same may from time to time be amended,
modified, supplemented or restated as permitted herein.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Security Instruments, the Intercreditor
Agreement, the Fee Letters, the Control Agreement and each other agreement,
instrument, or document executed by the Borrower or any of its Restricted
Subsidiaries or any of their officers at any time in connection with this
Agreement or any other Loan Document.

“Refinancing Debt” means Senior Unsecured Notes but only to the extent the
proceeds thereof refinance (a) the Obligations (in whole and not in part,
(b) the Third Lien Debt, (c) Existing Senior Unsecured Notes, or (d) Refinancing
Debt which refinanced the Debt described in the foregoing clause (a), (b) or
(c).

“Triggering Event” means (a) the Disposition of Oil and Gas Properties of the
Borrower or any Restricted Subsidiary that have a positive value in the most
recently delivered Engineering Report or in the Engineering Report evaluated for
the then effective Borrowing Base or the Disposition of the Equity Interests
issued by any Restricted Subsidiary that owns such Oil and Gas Properties and
(b) the novation, assignment, unwinding, termination, or amendment of a hedge
position or Hedge Contract considered by the Administrative Agent in determining
the then effective Borrowing Base to the extent such hedge position or Hedge
Contract is not immediately replaced by a new hedge position or new Hedge

 

5



--------------------------------------------------------------------------------

Contract (or in the case of an amendment, an amended hedge position or amended
Hedge Contract) which would result in an equal or greater value to the Borrowing
Base (as determined by the Administrative Agent in its sole discretion).

“Total Outstanding Secured Debt” means, on any date of determination, the sum of
(a) all First Lien Secured Obligations outstanding on such date plus (b) all
Obligations outstanding on such date minus Controlled Cash Collateral as of such
day.

(c) Section 2.09 (Fees) of the Credit Agreement is hereby amended by adding a
new clause (d) to read as follows:

(d) Third Lien Debt Issuance Fee. Upon the issuance or incurrence by the
Borrower of Third Lien Debt in an aggregate amount as set forth in the chart
below, the Borrower agrees to pay to each Lender a fee equal to the
corresponding percentage set forth in such chart multiplied by the amount of
such Lender’s Loans outstanding on the First Amendment Effective Date, with each
such fee (A) aggregated with all other fees previously paid under this clause
(c), (B) payable in U.S. dollars in immediately available funds, (C) not
refundable under any circumstances, (D) not subject to counterclaim, defense,
setoff or otherwise affected, (E) deemed fully earned by such Lender upon the
issuance or incurrence of such Third Lien Debt, and (F) due and payable
contemporaneously with the issuance or incurrence of such Third Lien Debt.

 

Aggregate amount of

Third Lien Debt Issued

  

Applicable Percentage

Less than $50,000,000    0.005%

Greater than or equal to $50,000,000

but less than $75,000,000

   0.007%

Greater than or equal to $75,000,000

but less than $100,000,000

   0.009% Greater than or equal to $100,000,000    0.011%

(d) Section 4.17 (Liens; Titles, Leases, Etc.) of the Credit Agreement is hereby
amended by replacing the parenthetical found therein with the following:

(other than this Agreement, the Security Instruments, the First Lien Loan
Documents and the Third Lien Loan Documents)

(e) Article IV (Representations and Warranties) of the Loan Agreement is hereby
amended by adding a new Section 4.22 to the end thereof:

Section 4.22 Draws From the Controlled Account. Each request for a withdrawal of
funds from such Controlled Account made by the Borrower to the First Lien
Administrative Agent shall be deemed to constitute a representation and warranty
by the Borrower under this Section 4.22 that the Borrower is in compliance with
Section 6.25 as to such withdrawal of funds.

 

6



--------------------------------------------------------------------------------

(f) Section 5.06(p) (Notices Under Other Loan Agreements) of the Credit
Agreement is hereby amended by replacing it in its entirety with the following:

(p) Notices and Etc. Under Other Loan Agreements. Promptly after the furnishing
thereof, copies of any statement, report or notice furnished to any Person
pursuant to the terms of any indenture, loan or credit or other similar
agreement (including any First Lien Loan Document (including all certifications
and computations delivered under the First Lien Credit Agreement in connection
with the determination of the Borrowing Base or the First Lien Cap) and any
Third Lien Loan Document) relating to Debt of the Borrower or its Restricted
Subsidiaries in an aggregate principal amount in excess of $5,000,000, other
than this Agreement and not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Section 5.06;

(g) Section 5.08 (Agreement to Pledge) of the Credit Agreement is hereby amended
in its entirety with the following:

Section 5.08 Agreement to Pledge. The Borrower shall, and shall cause each
Restricted Subsidiary to, grant to the Administrative Agent an Acceptable
Security Interest in any Property of the Borrower or any Restricted Subsidiary
now owned or hereafter acquired promptly after receipt of a written request from
the Administrative Agent; provided that (a) in no event shall the Administrative
Agent be permitted to request or the Borrower be required to grant an Acceptable
Security Interest in any Oil and Gas Properties that exceeds 90% (by value) (or
such greater percentage if required under any First Lien Loan Document or any
Third Lien Loan Document) of all of the Borrower’s and its Restricted
Subsidiaries’ Proven Reserves and Oil and Gas Properties, and (b) the Borrower
shall cause the Administrative Agent to, at all times and without any
requirement of a written request from the Administrative Agent, have an
Acceptable Security Interest in at least 90% (by value) (or such greater
percentage if required under any First Lien Loan Document or any Third Lien Loan
Document) of all of the Borrower’s and its Restricted Subsidiaries’ Proven
Reserves and Oil and Gas Properties.

(h) Section 6.01 (Liens, Etc.) of the Credit Agreement is hereby amended by
replacing clause (b) therein in its entirety with the following clause (b):

(b) Liens securing the (i) First Lien Secured Obligations to the extent the
creation, incurrence, assumption or existence of such Liens is permitted under
the Intercreditor Agreement and (ii) Third Lien Debt, so long as (A) the
creation, incurrence, assumption or existence of such Liens is permitted under
the Intercreditor Agreement, (B) before and after giving effect to the creation,
incurrence, assumption or existence of any such Lien, the Borrower is in
compliance with Section 6.26, and (C) such Third Lien Debt is permitted under
Section 6.02 below;

 

7



--------------------------------------------------------------------------------

(i) Section 6.02 (Debts, Guaranties, and Other Obligations) of the Credit
Agreement is hereby amended by replacing clause (k) therein in its entirety with
the following clause (k):

(k) Additional Subordinated Debt of the Borrower (other than Senior Unsecured
Notes) and the guaranties given by Restricted Subsidiaries with respect thereto
(other than guaranties of Additional Subordinated Debt in the form of preferred
equity); provided that, 100% of the proceeds of such Additional Subordinated
Debt are applied to effect a Permitted Exchange/Payment of Senior Unsecured
Notes;

(j) Section 6.03 (Agreements Restricting Liens and Distributions) of the Credit
Agreement is hereby amended by replacing the parenthetical found therein with
the following:

(other than this Agreement and the Security Instruments, the First Lien Loan
Documents, the Third Lien Loan Documents and the Senior Unsecured Notes)

(k) Section 6.04 (Merger or Consolidation; Asset Sales; Hedge Terminations) of
the Credit Agreement is hereby amended by replacing clause (b)(iv) therein in
its entirety with the following:

(iv) if no Event of Default then exists or would result therefrom, (A) the
Disposition of Property which does not constitute Proven Reserves and does not
constitute Collateral or is not otherwise required under this Agreement to be
Collateral or (B) the Disposition of Oil and Gas Properties which do not
constitute Proven Reserves and are Disposed of pursuant to the Bayou City JDA
under which such applicable third party is obligated to provide the necessary
fundings to drill, complete or equip wells pertaining to such Oil and Gas
Properties (it being understood and agreed that the Administrative Agent may,
pursuant to Section 8.10(b) below, provide lien releases applicable to such Oil
and Gas Properties in advance of actual Disposition thereof under the Bayou City
JDA);

(l) Section 6.17 (Current Ratio) of the Credit Agreement is hereby amended by
replacing it in its entirety with the following:

Section 6.17 Current Ratio. The Borrower shall not permit the ratio of, as of
the last day of each fiscal quarter of the Borrower, beginning with the fiscal
quarter ending June 30, 2015, the Borrower’s and its consolidated Restricted
Subsidiaries’ (it being understood that no amounts of the Unrestricted
Subsidiaries of the Borrower shall be taken into account in calculating this
ratio) (a) consolidated current assets to (b) consolidated current liabilities,
to be less than 1.00 to 1.00. For purposes of this calculation (i) “current
assets” shall include, as of the date of calculation, Availability under the
First Lien Credit Agreement (but

 

8



--------------------------------------------------------------------------------

only to the extent the Borrower is able to borrow under the First Lien Credit
Agreement and be pro forma compliant with its financial covenants) but shall
exclude any asset representing a valuation account arising from the application
of SFAS 133 or 143, and (ii) “current liabilities” shall exclude, as of the date
of calculation, the current portion of long–term Debt existing under this
Agreement, the First Lien Credit Agreement or any Third Lien Loan Document, and
any liabilities representing a valuation account arising from the application of
SFAS 133 and 143.

(m) Section 6.18 (Leverage Ratio) of the Loan Agreement is hereby amended by
replacing it in its entirety with the following:

Section 6.18 Leverage Ratio. The Borrower shall not permit Leverage Ratio to
exceed (a) 4.50 to 1.00 as of the end of each fiscal quarter ending December 31,
2015 and March 31, 2016, (b) 5.00 to 1.00 as of the end of each fiscal quarter
ending June 30, 2016 and September 30, 2016 and (c) 4.50 to 1.00 as of the end
of each fiscal quarter ending on or after December 31, 2016.

(n) Section 6.21 ([Reserved]) of the Loan Agreement is hereby amended by
replacing it in its entirety with the following:

Section 6.21 Additional Subordinated Debt. The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to (a) make any payments on account of
principal (whether by redemption, purchase, retirement, defeasance, set-off or
otherwise), interest, premiums and fees in respect of any Senior Unsecured Notes
or any other Additional Subordinated Debt prior to the scheduled maturity
thereof in any manner, or make any payment in violation of any subordination
term applicable thereto, except that, as to Senior Unsecured Notes, the Borrower
may effect the Permitted Exchange/Payment of Senior Unsecured Notes or (b)
amend, supplement or otherwise modify the terms of the Third Lien Debt if such
amendment, supplement or modification would violate the Intercreditor Agreement.

(o) Article VI (Negative Covenants) of the Loan Agreement is hereby amended by
adding a new Section 6.25 to the end thereof:

Section 6.25 Controlled Account; Withdrawals; Sweeps.

        (a) The Borrower shall not request that any Advances (as defined in the
First Lien Credit Agreement) be made under the First Lien Credit Agreement on or
after the First Amendment Effective Date or accept the proceeds of any such
Advance unless the proceeds of such Advances are deposited into the Controlled
Account; provided that from the First Amendment Effective Date until the date
the Control Agreement is entered into and subject to the other terms and
conditions set forth herein, the Borrower may request that Advances (as defined
in the First Lien Credit Agreement) in an amount not to exceed $15,000,000 in
the aggregate be made hereunder and the Borrower may accept the

 

9



--------------------------------------------------------------------------------

proceeds of such Advances (as defined in the First Lien Credit Agreement). The
Borrower shall not request that the First Lien Administrative Agent direct a
withdrawal from the Controlled Account unless (i) on and as of each date on
which any funds are withdrawn from the Controlled Account (A) all
representations and warranties contained above in Article IV and all
representations and warranties contained in the Security Instruments, the
Guaranties, and each of the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
withdrawal and to the application of such funds, as though made on and as of
such date (except in the case of representations and warranties which are made
solely as of an earlier date or time, which representations and warranties shall
be true and correct in all material respects as of such earlier date or time,
except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof); (B) no Default has occurred and is continuing
or would result from the application of such funds; (C) for the avoidance of
doubt, such funds will be used only to the extent the proceeds of any Advance
could be used under this Agreement and the First Lien Credit Agreement; and (D)
Borrower would be in pro forma compliance with Section 6.17 and Section 6.18 as
of the most recent fiscal quarter end for which financial statements have been
delivered to the Administrative Agent after giving effect to such withdrawal of
funds and Borrower would be in pro forma compliance with Section 6.20 as of the
most recent Asset Coverage Date after giving effect to such withdrawal of funds;
(ii) the Borrower has delivered to the First Lien Administrative Agent an
officer’s certificate executed by a Responsible Officer of the Borrower
certifying that the Borrower would be in compliance under Section 6.25 of the
First Lien Credit Agreement and (iii) the amount of each withdrawal from the
Controlled Account is not less than $5,000,000.

        (b) On the 1st day and the 15th day of each calendar month, if Available
Funds in accounts held by, or for the benefit of, the Borrower or any Restricted
Subsidiary, exceeds $25,000,000 (excluding any outstanding checks and electronic
funds transfers) then on each immediately following Business Day the Borrower
shall, or shall cause its Restricted Subsidiaries to, transfer funds from such
accounts to the Controlled Account in the amount of such excess.

(p) Article VI (Negative Covenants) of the Loan Agreement is hereby amended by
adding a new Section 6.26 to the end thereof:

        Section 6.26 Additional Liens. No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, grant a Lien on any Property to secure
any Debt under the Third Lien Loan Documents or any Additional Subordinated Debt
without first (a) giving fifteen days’ prior written notice to the
Administrative Agent thereof and (b) granting to the Administrative Agent to
secure the Obligations an Acceptable Security Interest in the same Property
pursuant to Security Instruments in form and substance satisfactory to the

 

10



--------------------------------------------------------------------------------

Administrative Agent. In connection therewith, each Loan Party shall, or shall
cause its Subsidiaries to, execute and deliver such other additional closing
documents, certificates and legal opinions as may reasonably be requested by the
Administrative Agent.

(q) Section 7.01 (Events of Default) of the Loan Agreement is hereby amended by
replacing clauses (l), (m) and (o) therein in their entirety with the following:

(l) Control Account. Any of the provisions of the Control Agreement shall, for
any reason cease to be valid, binding and enforceable in accordance with its
terms or the Controlled Account or any funds therein are subject to any Lien or
other rights of a Person other than (i) the Lien in favor of the First Lien
Administrative Agent and the Administrative Agent, (ii) the Lien permitted under
Section 6.01(b), (iii) in favor of the depository bank in accordance with the
terms of the Control Agreement, and (ii) the rights of the Borrower to the funds
held therein subject to the restrictions in Section 6.25 and the terms thereof;

(m) Third Lien Loan Documents. Any “event of default”, however denominated,
under any Third Lien Loan Document shall have occurred;

(o) Intercreditor Agreement. The Intercreditor Agreement shall, for any reason,
except to the extent permitted by the terms thereof, cease to be valid and
binding or otherwise cease to be in full force and effect and valid, binding and
enforceable in accordance with its terms against any Loan Party or any holder of
any Debt under the First Lien Loan Documents, any other First Lien Secured
Obligations, or any Third Lien Debt, as applicable, or shall be repudiated in
writing by any such Person.

(r) Exhibit B – Compliance Certificate attached to the Credit Agreement is
hereby replaced in its entirety with Exhibit B – Compliance Certificate attached
hereto.

2.1 Amendments to Loan Documents to Correct References. The following provisions
of the Loan Documents incorrectly reference either “Morgan Stanley Energy
Capital Inc.” (“MSECI”) (as a Lender) or “Morgan Stanley Capital Group Inc.”
(“MSCGI”) (as Administrative Agent), as applicable.

 

Loan Document Provision

  

Incorrect Reference

  

Intended Reference

Agreement - Section 2.09(a)    MSECI    MSCGI Agreement - Section 2.09(b)   
MSECI    MSCGI Agreement - Schedule II    MSECI    MSCGI Agreement - Exhibit F
   MSCGI    MSECI

 

11



--------------------------------------------------------------------------------

Agreement - Exhibit G    MSCGI    MSECI Agreement - Exhibit M-1    MSCGI   
MSECI Agreement - Exhibit M-2    MSCGI    MSECI Agreement - Exhibit M-3    MSCGI
   MSECI Agreement - Exhibit M-4    MSCGI    MSECI Note    MSECI    MSCGI

With respect to each provision listed above, it was the intent of the parties to
the Loan Documents to refer to the entity listed under the heading “Intended
Reference”. The Borrower, the Administrative Agent and the Lenders hereby agree
that (i) each reference to “MSECI” referenced above as an “Incorrect Reference”
is hereby deleted and replaced with “Morgan Stanley Capital Group Inc.” and (ii)
each reference to “MSCGI” referenced above as an “Incorrect Reference” is hereby
deleted and replaced with “Morgan Stanley Energy Capital Inc.

Section 3. Representations and Warranties. Each of the Guarantors and the
Borrower hereby represents and warrants that: (a) after giving effect to this
Amendment, the representations and warranties contained in the Loan Agreement,
as amended hereby, and the representations and warranties contained in the other
Loan Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
that already is qualified or modified by materiality in the text thereof) on and
as of the First Amendment Effective Date as if made on and as of such date
except to the extent that any such representation or warranty expressly relates
solely to an earlier date, in which case such representation or warranty is true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representation or warranty that already is
qualified or modified by materiality in the text thereof) as of such earlier
date; (b) no Default has occurred which is continuing; (c) the execution,
delivery and performance of this Amendment are within the corporate, limited
liability company, or partnership power and authority of such Person and have
been duly authorized by appropriate corporate and governing action and
proceedings; (d) this Amendment constitutes the legal, valid, and binding
obligation of such Person enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; (e) there are no governmental or other third party consents, licenses
and approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Amendment; and (f) the Liens under the
Security Instruments are valid and subsisting and secure the Borrower’s and the
Guarantors’ obligations under the Loan Documents

 

12



--------------------------------------------------------------------------------

Section 4. Conditions to Effectiveness. This Amendment shall become effective on
the First Amendment Effective Date and enforceable against the parties hereto
upon the occurrence of the following conditions precedent (or their waiver in
accordance with Section 9.01 of the Loan Agreement):

(a) the Administrative Agent shall have received multiple original counterparts,
as requested by the Administrative Agent, of this Amendment, duly and validly
executed and delivered by duly authorized officers of the Borrower, the
Guarantors and the requisite Lenders;

(b) the Administrative Agent shall have received copy of the Agreement and
Amendment No. 13 to the First Lien Credit Agreement (“First Lien Amendment”)
which, among other things, amends the corresponding provisions therein as those
of the Loan Agreement amended pursuant to this Amendment, in form and substance
reasonably satisfactory to the Administrative Agent;

(c) the Administrative Agent shall have received copies, certified as of the
date of this Amendment by a Responsible Officer of the Borrower of the
resolutions of the board of directors of the General Partner, as general partner
of the Borrower, approving this Amendment, the First Lien Amendment and the
Control Agreement and the execution and delivery of each such agreement by the
Borrower; and

(d) the Borrower shall have paid (i) all reasonable fees and expenses of the
Administrative Agent’s outside legal counsel and other consultants pursuant to
all invoices presented for payment prior to the First Amendment Effective Date,
(ii) all fees and other amounts due and payable on or prior to the First
Amendment Effective Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower under the Loan Agreement and (iii) to the Administrative Agent, an
amendment fee for the account of each Lender party to this Amendment equal to
0.40% times the amount of such Lender’s Loans outstanding on the date hereof,
with such amendment fee (A) payable in U.S. dollars in immediately available
funds, (B) not refundable under any circumstances, (C) not subject to
counterclaim, defense, setoff or otherwise affected, (D) deemed fully earned by
such Lender once it becomes party to this Amendment, and (E) due and payable on
the First Amendment Effective Date.

(e) the Administrative Agent shall have received such other documents as the
Administrative Agent or outside legal counsel to the Administrative Agent may
reasonably request.

Section 5. Acknowledgments and Agreements.

(a) The Borrower and each Guarantor acknowledges that on the date hereof all
outstanding Obligations are payable in accordance with their terms and the
Borrower and each Guarantor hereby waives any defense, offset, counterclaim or
recoupment with respect thereto.

(b) The Administrative Agent and the Lenders hereby expressly reserve all of
their rights, remedies, and claims under the Loan Documents. Nothing in this
Amendment shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the

 

13



--------------------------------------------------------------------------------

Loan Documents, (ii) any of the agreements, terms or conditions contained in any
of the Loan Documents, (iii) any rights or remedies of the Administrative Agent
or any Lender with respect to the Loan Documents, or (iv) the rights of the
Administrative Agent or any Lender to collect the full amounts owing to them
under the Loan Documents.

(c) Each of the parties hereto hereby adopt, ratify, and confirm the Loan
Agreement, as amended hereby, and acknowledges and agrees that the Loan
Agreement, as amended hereby, is and remains in full force and effect, and the
Borrower and the Guarantors acknowledge and agree that their respective
liabilities and obligations under the Loan Agreement, as amended hereby, the
Security Agreement, and the Guaranties, are not impaired in any respect by this
Amendment.

(d) From and after the First Amendment Effective Date, all references to the
Loan Agreement and the Loan Documents shall mean such Loan Agreement and such
Loan Documents as amended by this Amendment.

(e) This Amendment is a Loan Document for the purposes of the provisions of the
other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment shall be a
Default or Event of Default, as applicable, under the Loan Agreement.

Section 6. Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under its respective
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, of all
of the Guaranteed Obligations (as defined in the Guaranties), as such Guaranteed
Obligations may have been amended by this Amendment, and its execution and
delivery of this Amendment does not indicate or establish an approval or consent
requirement by such Guarantor under its respective Guaranty in connection with
the execution and delivery of amendments, consents or waivers to the Loan
Agreement, the Notes or any of the other Loan Documents.

Section 7. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Amendment may be executed by
facsimile signature or other similar electronic means and all such signatures
shall be effective as originals.

Section 8. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Loan Agreement.

Section 9. Invalidity. In the event that any one or more of the provisions
contained in this Amendment shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Amendment.

Section 10. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

14



--------------------------------------------------------------------------------

Section 11. Entire Agreement. This Amendment, the Loan Agreement, as amended by
this Amendment, the Notes, and the other Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signatures Begin Next Page.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the date first written above.

 

BORROWER:     ALTA MESA HOLDINGS, LP     By:   Alta Mesa Holdings GP, LLC, its
general partner     By:  

/s/ Michael McCabe

      Michael McCabe       Chief Financial Officer GUARANTORS:    

ALABAMA ENERGY RESOURCES LLC

AMH ENERGY NEW MEXICO, LLC

AM IDAHO LLC

AM MICHIGAN LLC

TEA ENERGY SERVICES LLC

    Each By:  

/s/ Michael A. McCabe

      Michael A. McCabe       Chief Financial Officer and Secretary    

ALTA MESA ENERGY LLC

ALTA MESA FINANCE SERVICES CORP.

ALTA MESA HOLDINGS GP, LLC

ALTA MESA GP, LLC

ARI DEVELOPMENT, LLC

ALTA MESA ACQUISITION SUB, LLC

CAIRN ENERGY USA, LLC

LOUISIANA ONSHORE PROPERTIES LLC

PETRO OPERATING COMPANY

            HOLDINGS, INC.

THE MERIDIAN PRODUCTION, LLC

THE MERIDIAN RESOURCE, LLC

THE MERIDIAN RESOURCE &

            EXPLORATION LLC

TMR DRILLING, LLC

VIRGINIA OIL AND GAS, LLC

    Each by:  

/s/ Michael A. McCabe

      Michael A. McCabe       Chief Financial Officer

Alta Mesa First Amendment

Signature Page



--------------------------------------------------------------------------------

ALTA MESA RESOURCES, LP By:  

Alta Mesa Resources GP, LLC,

its sole general partner

 

  By:  

/s/ Michael A. McCabe

    Michael A. McCabe     Chief Financial Officer

 

ALTA MESA SERVICES, LP ARANSAS RESOURCES, LP BUCKEYE PRODUCTION COMPANY, LP
GALVESTON BAY RESOURCES, LP LOUISIANA EXPLORATION &             ACQUISITIONS, LP
NAVASOTA RESOURCES, LTD., LLP NUECES RESOURCES, LP OKLAHOMA ENERGY ACQUISITIONS,
LP PETRO ACQUISITIONS, LP PETRO OPERATING COMPANY, LP TEXAS ENERGY ACQUISITIONS,
LP

 

Each by: Alta Mesa GP, LLC, its sole general partner   By:  

/s/ Michael A. McCabe

    Michael A. McCabe     Chief Financial Officer GALVESTON BAY RESOURCES
HOLDINGS, LP By:  

Galveston Bay Resources Holdings GP, LLC

its sole general partner

  By:  

/s/ Michael A. McCabe

    Michael A. McCabe     Chief Financial Officer PETRO ACQUISITIONS HOLDINGS,
LP By:   Petro Acquisitions Holdings GP, LLC,
its sole general partner   By:  

/s/ Michael A. McCabe

    Michael A. McCabe     Chief Financial Officer

Alta Mesa First Amendment

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:  

MORGAN STANLEY ENERGY CAPITAL

INC., as Administrative Agent

  By:  

/s/ Martin Mitchell

    Martin Mitchell     Authorized Signatory LENDER:  

MORGAN STANLEY CAPITAL GROUP INC.,

as a Lender

  By:  

/s/ Peter Sherk

    Peter Sherk     Co-Chairman, Co-President

Alta Mesa First Amendment

Signature Page